IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-10265
                         Conference Calendar
                          __________________


JEFFREY WAYNE TYREE,

                                       Plaintiff-Appellant,

versus

SIDNEY A. FITZWATER;
UNITED STATES DEPARTMENT OF JUSTICE,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-297-R
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Texas prisoner Jeffrey Wayne Tyree, # 0138675, appeals the

dismissal of his civil rights suit challenging the judicial acts

of Judge Fitzwater.    For the reasons adopted by the district

court, we conclude that the appeal is frivolous.    Tyree v.

Fitzwater, No. 3:96-CV-0297-R (N.D. Tex. Mar. 6, 1996).    The

appeal is dismissed as such.    See Howard v. King, 707 F.2d 215,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10265
                                -2-

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.   We caution Tyree that

any additional frivolous appeals filed by him will invite the

imposition of sanctions.   To avoid sanctions, Tyree is further

cautioned to review any pending appeals to ensure that they do

not raise arguments that are frivolous because they have been

previously decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.